Citation Nr: 0502926	
Decision Date: 02/07/05    Archive Date: 02/15/05

DOCKET NO.  03-07 612	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an apportionment of the veteran's VA 
nonservice-connected pension benefits.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

This claim comes to the Board from a October 2002 decision of 
the Huntington West Virginia, RO.

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1966 to September 1969.

2.  On August 14, 2002, the RO received notification from the 
veteran that he agreed to an apportionment of his nonservice-
connected pension benefits to his spouse, from whom he was 
separated.


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's 
nonservice-connected pension benefit have been met.  
38 C.F.R. § 3.452 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), was signed 
into law.  This liberalizing law is applicable to this 
appeal.  Because of the favorable decision in this claim, any 
failure to comply with the requirements of VCAA is harmless 
error.

The issue submitted to the Board for appellate consideration 
involved entitlement to an apportionment of the veteran's 
nonservice-connected pension benefits to his spouse, from 
whom he has been separated since May 2001.

The appellant filed her claim for an apportionment of 
benefits in April 2002.  The veteran was notified by the RO 
of her actions in a letter dated in August 2002.  In a 
response received in August 2002, the veteran consented to 
the apportionment.   

Because the veteran has agreed to the apportionment of his VA 
funds, the Board finds no basis for a denial of the benefit.


ORDER

Entitlement to an apportionment of the veteran's VA 
nonservice-connected pension benefits is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


